Title: To James Madison from Colin and James Ross, 19 December 1802
From: Ross, Colin,Ross, James
To: Madison, James


Sir,
Fredg. 19th. Decr 1802
We have received your favor of the 11th. currt. and shall to day write to Richmond respecting the Hhd. Tobo. your Overseer says is down and which our friend did not take of the books.
Not being able to get a Craft to Come fm. Richmond to Tappk. we order’d your Tobacco to Norfolk and hope it is ’ere now on board ship for London. We expect Mr Macon to be in Town soon & shall make him the advance whenever he wants money. You have above 16 Hhds Tobo. inspected at Roystons Warehe but as our river is froze over did not call for the Hhd you mention & which the inspectors says will be deliver’d when we want it.
Our last letters from London was dated 15th. Octr. Tobo. of good quality was in demand and at good prices.
It was rumor’d that a rupture between France & England was not improbable if this shoud unfortunately be the case, not only Wheat Flour & Corn but Tobacco must advance in price and if peace continues the latter article cannot be lower. It does not answer to ship new Tobo. untill the Spring & even if our river was open wou’d advise your not shippg. untill the Month of Apl. or May for when sent off quite new it never apers to advantage at a foreign Market.
We will ship your Tobo. & make the same advance; for have hitherto found very little diffr. in the prices we get for good Rapph. and what we get for our shipments from James River. Shou’d you wish to sell the Tobacco instead of shipping we shou’d be glad to know your price and if of the quality you describe have no doubt of our agreeing. With much respect We remain Sir Your Mo Obt Servts.
Colin & James Ross
 

   
   RC (DLC). Docketed by JM.



   
   Letter not found.



   
   Tappahannock.



   
   This was Thomas Macon, husband of JM’s sister Sarah.



   
   Royston’s Warehouse was one of two officially appointed tobacco inspection warehouses in Spotsylvania County, the other being located at Fredericksburg (Hening, Statutes at Large of Virginia, 9:153–54).



   
   Rappahannock.


